        Case 4:17-cv-00179-KGB Document 203 Filed 09/16/19 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS

JASON McGEHEE, STACEY JOHNSON,
BRUCE WARD, TERRICK NOONER,
and DON DAVIS                                                          PLAINTIFFS

JUSTIN ANDERSON, ET AL.                                             INTERVENORS

       v.              Case No. 4:17-CV-179-KGB-BD

ASA HUTCHINSON, Governor of the
State of Arkansas, and WENDY
KELLEY, Director, Arkansas
Department of Correction                                             DEFENDANTS




            DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY


       Defendants respectfully submit this notice of supplemental authority to

apprise the Court of recent relevant authority from the United States Court of

Appeals for the Sixth Circuit supporting Defendants’ position in this case:

       1.     The Prisoners’ primary argument in this case is that the Arkansas

Department of Correction’s (ADC) midazolam lethal injection protocol constitutes

cruel and unusual punishment in violation of the Eighth Amendment.

       2.     Every appellate court in the United States to consider this argument

has rejected it.

       3.     The United States Court of Appeals for the Sixth Circuit just issued its

latest opinion in the In re: Ohio Execution Protocol Litigation MDL challenging the

same three-drug protocol on September 11, 2019. A true and correct copy of the
        Case 4:17-cv-00179-KGB Document 203 Filed 09/16/19 Page 2 of 5



court’s opinion and judgment in the case styled Henness v. DeWine is attached to

this notice as Exhibit 1 and incorporated by reference.

      4.     In Henness, a three-judge panel of the Sixth Circuit unanimously

affirmed the district court’s decision denying the prisoner’s request for injunctive

relief and for a stay of execution. The appellate court, however, disagreed with the

district court’s analysis of Glossip’s first prong regarding needless pain and

suffering.

      5.     With respect to that issue, the Sixth Circuit framed the “relevant

question” as “whether the inmate has met his ‘heavy burden to show that’ the

state’s chosen method of execution will cause serious pain that the inmate ‘is sure or

very likely to be conscious enough to experience.’” Henness v. DeWine, No. 19-3064,

slip op. at 3 (6th Cir. Sept. 11, 2019) (quoting Campbell v. Kasich, 881 F.3d 447, 450

(6th Cir. 2018) (cleaned up)) (Ex. 1).

      6.     The district court had determined that inmate Henness satisfied this

burden by showing that the 500 mg dose of midazolam was likely to cause

pulmonary edema (i.e., “chest tightness, chest pain, and sensations of drowning,

suffocating, and dying”) which, in its view, qualified as the type of serious pain

prohibited by the Eighth Amendment.           The district court also noted that the

combination of the paralytic agent and potassium chloride would certainly cause a

fully conscious person to endure needless suffering. The court then concluded that,

“[b]ecause midazolam has no analgesic properties,” it could not suppress Henness’s




                                          2
        Case 4:17-cv-00179-KGB Document 203 Filed 09/16/19 Page 3 of 5



consciousness deeply enough to prevent him from experiencing either of the

identified types of pain.” Id. at 3-4.

      7.     The Sixth Circuit disagreed with those holdings. As an initial matter,

the court held that “neither pulmonary edema nor the symptoms associated with it

qualify as the type of serious pain prohibited by the Eighth Amendment.” Id. at 4.

This is because “the Eighth Amendment only prohibits forms of punishment that

seek to intensify an inmate’s death by ‘superadd[ing]’ feelings of ‘terror, pain, or

disgrace.’” Id. (quoting Bucklew v. Precythe, 139 S. Ct. 1112, 1124 (2019) (cleaned

up)). The Sixth Circuit held that the fact that midazolam may cause Henness to

suffer pulmonary edema, i.e., suffocation, “is not constitutionally inappropriate”

under Bucklew and that the district court “clearly erred in concluding to the

contrary.” Id.

      8.     Further, the Sixth Circuit held that the district court erred in finding

that the prisoner met his burden of proving that midazolam is incapable of

suppressing his consciousness enough to prevent him from experiencing—at a

constitutionally problematic level—the pain caused by the combination of the

second two drugs in the protocol (the paralytic agent and potassium chloride). Id.

The court reaffirmed its previous holding “that midazolam is capable of altering an

inmate’s ability to subjectively experience pain” and held that, “[w]ithout evidence

showing that a person deeply sedated by a 500 milligram dose of midazolam is still

‘sure or very likely’ to experience an unconstitutionally high level of pain, Henness

has not met his burden on this prong, and the district court clearly erred in



                                         3
        Case 4:17-cv-00179-KGB Document 203 Filed 09/16/19 Page 4 of 5



concluding otherwise.” Id. at 4-5 (quoting Fears v. Morgan, 860 F.3d 881, 886, 888

(6th Cir.) (en banc), cert. denied, 137 S. Ct. 2238 (2017)).

      9.       The Sixth Circuit next considered the second Glossip prong, the

availability of an alternative that would significantly reduce any substantial risk of

severe pain.    Id. at 5.   The court held that the prisoner’s proposed alternative

method—death by secobarbital, which the Prisoners in this case also claim is an

available alternative—is not viable. Id.

      10.      The court reasoned that death by secobarbital is not “feasible” because

it can sometimes take days to cause death, and the inmate failed to propose any

procedures detailing how an execution team might handle such a prolonged

execution. Under Bucklew, the court also noted that a state need not choose to be

the first to experiment with a new method of execution.         Id. at 5-6 (following

Bucklew, 139 S. Ct. at 1128-30).       “It follows that, because no other state uses

secobarbital to carry out an execution, Ohio may decline to implement it.” Id. at 6.

      11.      The Henness decision authoritatively analyses both Glossip prongs in

the light of the Supreme Court’s recent decision in Bucklew, and Defendants

respectfully request that the Court consider it as highly persuasive authority in

deciding the same issues in this case.

      WHEREFORE, Defendants respectfully request that the Court consider the

Henness decision as supplemental authority supporting the Defendants’ position in

this case.




                                            4
Case 4:17-cv-00179-KGB Document 203 Filed 09/16/19 Page 5 of 5



                            Respectfully submitted,

                            LESLIE RUTLEDGE
                            Attorney General

                            NICHOLAS J. BRONNI (2016097)
                            Solicitor General

                            JENNIFER L. MERRITT (2002148)
                            Senior Assistant Attorney General
                            323 Center Street, Suite 200
                            Little Rock, Arkansas 72201
                            Tel.: (501) 628-1319
                            Fax: (501) 682-2591
                            Email: Jennifer.Merritt@ArkansasAG.gov

                            Attorneys for Defendants




                              5
